FILED
                           NOT FOR PUBLICATION                              JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARK LEEROY LYON,                                No. 12-35671

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01204-BAT

  v.
                                                 MEMORANDUM*
F/V ENDURANCE, O.N. 276678, Her
Engines, Machinery, Appurtenances, etc.,
In Rem; JOHN LIDDICOAT;
LIDDICOAT FISHERIES INC, In
Personam,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                             Submitted July 11, 2013**
                               Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: M. SMITH and N.R. SMITH, Circuit Judges, and WALTER, District
Judge.***

      Plaintiff-Appellant Mark Lyon appeals the district court’s grant of summary

judgment in favor of Defendants-Appellees on Lyon’s admiralty claims for

seaman’s injury. The district court held that Lyon fully understood his rights at the

time he executed the seaman’s release agreement. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      “Applicable law requires that we scrutinize the validity of a seaman’s release

under principles of admiralty law analogous to the duty owed by a fiduciary to a

beneficiary, not solely under principles of contract law.” Orsini v. O/S

SEABROOKE O.N., 247 F.3d 953, 959–60 (9th Cir. 2001) (citing Garrett v.

Moore-McCormack Co., 317 U.S. 239, 247 (1942)). To determine whether a

seaman fully understands his rights at the time a seaman’s release is executed, the

court considers: (1) the adequacy of the consideration; (2) the nature of the medical

advice available to the seaman at the time of signing the release; and (3) the nature

of the legal advice available to the seaman at the time of signing the release.

Garrett, 317 U.S. at 248.




        ***
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for the Western District of Louisiana, sitting by designation.
                                           2
        The district court did not err in determining that the consideration provided

for in the release was adequate, based on the undisputed evidence regarding the

nature and extent of Lyon’s injuries. Additionally, no reasonable juror could have

concluded that the consideration paid by Defendants-Appellees was never received

by Lyon, as he claimed.

        The district court also did not err in determining that Lyon received

sufficient medical advice regarding the extent of his injuries and the disability

resulting from those injuries. The evidence demonstrates that Lyon visited the

doctor on several occasions over the course of his treatment, and had numerous

opportunities to inform himself about the nature and extent of his injuries.

        Finally, the district court did not err in determining that Lyon was

sufficiently aware of his legal rights at the time he executed the release. Although

Lyon was not represented by counsel at the time he executed the release, the facts

surrounding the execution suggest that Lyon was an informed party who bargained

for favorable terms in the release agreement, and later treated the agreement as

valid when he requested reimbursements for medical expenses through September

2010.

        AFFIRMED.




                                            3